 In the Matter Of CREAMER & DUNLAPandUNITEDSTEELWORKERS OFAMERICA, CIOCase No. 16-R-11.25.-Decided February 6, 1945Mr. F. B. Creamer,of Tulsa, Okla., for the Company.Mr. Lawrence Bench,of Dallas, Tex., andMr. J. H. Williams,ofTulsa, Okla., for the CIO.Mr. TV. L. Mills,andMr. R. C. Strickland,both of Tulsa, Okla., forthe AFL.Mr. Julius G. Serot,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America, CIO,herein called the CIO, alleging that a question affecting commercehad arisen concerning the representation of employees of Creamer &Dunlap,1 herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon due notice beforeGlenn L. Moller; Trial Examiner. Said hearing was held at Tulsa,Oklahoma, on December 29, 1044. The Company, the CIO, and Shop-men's Local #620, International Association of Bridge, Structural& Ornamental Iron Workers, A. F. L., herein called the AFL, ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCreamer & Dunlap is a copartnership consisting of F. B. Creamerand Orden Brechtel, maintaining its office and plant at Tulsa, Okla-1Name as amendedat the hearing.60 N. L. R B., No. 83.437 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDhoma.The Company is normally engaged in the manufacture anddistribution of steel derricks and oil field equipment.At the presenttime, it manufactures ship masts and pontoons for the Maritime Com-mission and the United States Navy. The United States Navy fur-nishes the material used by the Company in its manufacture ofpontoons for the Navy, these materials being shipped to the Companyfrom points outside the State of Oklahoma.The value of thesematerials is unknown, but it is substantial. In addition, raw ma-terials used by the Company during the year 1944, in the manufactureof articles for customers other than the United States Navy, werevalued at approximately $175,000, all of which materials were shipped.to the Company from points outside the State of Oklahoma. Duringthe same year, the Company's gross income was in excess of $600,000,and all, of its products during that period were shipped to points out-side the State of Oklahoma.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to member-ship employees of the Company.Shopmen's Local #620, International Association of Bridge, Struc-tural & Ornamental Iron Workers, affiliated with the American Fed-eration of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn November 1944, the CIO requested recognition as the exclusivebargaining representative of the Company's employees.The Com-pany refused to grant this request on the ground that it had a contractwith the AFL. "On August 18, 1941, the Company and the AFL had entered into anagreement for collective bargaining.Thereafter, on August 18, 1942,a new, written agreement was executed, and it is this latter contractwhich was made the basis of the Company's refusal' to bargain withthe CIO.That agreement provided for a 1-year term, and for auto-matic renewal thereafter unless either party served written noticeupon the other at least 4 months prior to the expiration date of anyyearly term.The contract, as written in 1942, remains in full forceand effect today, having been automatically renewed in 1943 and againin 1944, since neither party ever elected to terminate the agreement.There is no statement as to the--precise contention of the CIO, but itwould appear from the record that the CIO proceeds on the theory CREAMER & DUNLAP439that the AFL is no longer a functioning organization insofar as itsrelations with this Company are concerned.2However, the recordclearly indicates the contrary:Although the AFL obviously did notenforce the union-shop clause in the contract, and although the Com-pany discharged and laid off employees without regard to the contract,and without consulting with the AFL, the record does show severalinstances, including some within this past year, of conferences by theCompany with the grievance committee appointed by the AFL for thepurpose of improving the working conditions of the employees.There is.no evidence indicating, and it cannot seriously be contended,that the AFL is a defunct organization.The record does not reveal the existence of any such unusual circum-stance as would operate to place this case outside-the settled rule thata valid existing contract of reasonable duration is a bar to a deter-mination of a question concerning representation, and we thereforefind that the agreement between the Company and the AFL is a barto a present determination in this proceeding.We shall thereforedismiss this petition, without prejudice to the filing of another within areasonable period prior to the expiration of that contract.ORDERUpon the basis of the above findings of fact, and the entire recordin the case, the Board hereby orders that the petition for investigationand certification of representatives of employees of Creamer & Dun-lap, Tulsa, Oklahoma, filed by United Steelworkers of America, affili-ated with the Congress of Industrial Organizations, be, and it herebyis, dismissed.2The petitioner does not rely upon any claim that an expansion of personnel now requiresa new determination of a bargaining representative,but since the record does contain testi-mony indicating the possibility of such a question,we point out that the Company hadreached the peak of its expansion by the time notice to alter or abrogate the contract wasrequired to be given,and it was not until some months after that time that the petitionermade its request for recognition.As a matter of fact,the force decreased in size afterApril 1,1944, the date the automatic renewal clause became operative and in November1944,'when the petitioner made its demand,the number of men was much less than it hadbeen in April 1944.